COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


GIANT FOOD, INC.
                                             MEMORANDUM OPINION*
v.   Record No. 2668-01-4                         PER CURIAM
                                              FEBRUARY 12, 2002
PATRICIA A. GRANINGER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Samantha D. Vanterpool; Jordan Coyne &
             Savits, L.L.P., on briefs), for appellant.

             (James E. Swiger; Swiger & Cay, on brief),
             for appellee.


     Giant Food, Inc. (employer) contends the Workers'

Compensation Commission erred in finding that Patricia A.

Graninger (claimant) proved that arthroscopic surgery to her

right ankle was reasonable and necessary to treat her

compensable November 12, 1999 injury.     Upon reviewing the record

and the parties' briefs, we conclude that this appeal is without

merit.     Accordingly, we summarily affirm the commission's

decision.     Rule 5A:27.

     Factual findings made by the commission will be upheld on

appeal if supported by credible evidence.     See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).    Furthermore, "[i]n determining whether credible

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
evidence exists, the appellate court does not retry the facts,

reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     In ruling employer was responsible for the cost of

arthroscopic surgery recommended by Dr. John A. Bruno, Jr. on or

about June 12, 2000, the commission found as follows:

               Dr. Bruno has recommended arthroscopic
          surgery as a diagnostic and therapeutic
          tool. In December 1999, he reported that
          the claimant's ankle sprain was resolving.
          At a January 6, 2000, appointment, Dr. Bruno
          noted no swelling and improved strength in
          the ankle. All of his reports prior to the
          February 3, 2000, IME reflect that the
          claimant's mild strain continued to improve.
          Dr. [Anthony] Debs attempted to thoroughly
          examine [claimant] and was met with
          resistance. Although the fact that
          Dr. Bruno's reports before the February 3,
          2000, IME reflect that the claimant's strain
          was improving is troubling, he is her
          treating physician and is the only physician
          who has expressed an opinion on the need for
          surgery. We are reluctant to substitute our
          judgment for his judgment on the indication,
          or lack thereof, for surgery. Therefore, we
          find that the claimant has proven that the
          recommended surgery is reasonable and
          necessary based on Dr. Bruno's opinion.

     Dr. Bruno's opinion, which was consistent with his prior

written reports of February 22, 2000 and March 7, 2000, provides

credible evidence to support the commission's finding.    As fact

finder, the commission was entitled to weigh the medical

evidence and to accept the undisputed opinion of the treating

                              - 2 -
physician, Dr. Bruno.   The commission resolved any conflicts in

the evidence between claimant's objective findings and

Dr. Bruno's recommendation of surgery in favor of claimant.

Based upon Dr. Bruno's opinion, the commission could reasonably

conclude that the arthroscopic surgery was reasonable and

necessary as a diagnostic and therapeutic tool in the treatment

of claimant's compensable ankle injury.

     Because credible evidence supports the commission's

finding, we will not disturb it on appeal.   Accordingly, we

affirm the commission's decision.

                                                           Affirmed.




                               - 3 -